Citation Nr: 0703669	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-34 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for plantar wart of the 
right foot with secondary renal failure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1965 to 
February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was originally before the Board in June 
2006 when it was remanded to afford the veteran a 
videoconference hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In a VA Form 9 submitted in November 2003, the veteran 
requested a videoconference hearing before the Board.  By 
letter dated in October 2006, the veteran was notified that 
he was scheduled for a videoconference hearing in November 
2006.  In November 2006, prior to the scheduled 
videoconference hearing, the veteran submitted a statement 
indicating that he wanted a Travel Board hearing and not a 
videoconference hearing.  The RO thereafter cancelled the 
video hearing scheduled in November 2006.  

On January 3rd, 2007, the undersigned determined that good 
cause had been shown pursuant to 38 C.F.R. § 20.704, and 
granted the veteran's motion for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing in accordance with 
the docket number of his appeal.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

